 
INVESTMENT MANAGEMENT TRUST AGREEMENT
 
This INVESTMENT MANAGEMENT TRUST AGREEMENT (this “Agreement”) is made as of
February 17, 2011 by and between China VantagePoint Acquisition Company, its
principal place of business at 465 Brickell Avenue, #617, Miami, FL 33131, (the
“Company”) and Continental Stock Transfer & Trust Company located at 17 Battery
Place, New York, New York 10004 (the “Trustee”).
 
WHEREAS, the Company’s Registration Statement on Form S−1, No. 333-170006 (the
“Registration Statement”), relating to the Company’s initial public offering of
securities (“IPO”) has been declared effective as of the date hereof by the
Securities and Exchange Commission (the “Effective Date”);
 
WHEREAS, EarlyBirdCapital, Inc. is acting as the underwriter (the “Underwriter”)
in the IPO;
WHEREAS, the Company will complete a public offering of an aggregate of
2,642,856 warrants at a price of $0.35 per warrant (the “Warrant Offering”)
simultaneously with the IPO; and

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association, an
aggregate of $15,000,000 of the net proceeds of the IPO and the Warrant Offering
($17,171,250 if the Underwriter’s over-allotment option is exercised in full),
will be delivered to the Trustee to be deposited and held in a trust account for
the benefit of the Company and the holders of the Company’s ordinary shares, par
value $0.001, issued in the IPO.  The amount to be delivered to the Trustee will
be referred to herein as the “Property,” and the parties for whose benefit the
Trustee shall hold the Property will be referred to together with the Company as
the “Beneficiaries”; and
 
WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1.      Agreement and Covenants of Trustee
 
The Trustee hereby agrees and covenants to:
 
(a)      Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in segregated trust accounts (the “Trust Account”)
established by the Trustee at  J. P. Morgan Chase Bank N. A. and at a brokerage
institution selected by the Trustee that is satisfactory to the Company;
 
(b)      Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;
 
(c)      In a timely manner, upon the instruction of the Company, to invest and
reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940 having a
maturity of 180 days or less and/or in any open ended investment company
registered under the Investment Company Act of 1940 that holds itself out as a
money market fund, selected by the Company meeting the conditions of Rule 2a-7
promulgated under the Investment Company Act of 1940;
 
 
 

--------------------------------------------------------------------------------

 
 
(d)      Collect and receive, when due, all principal and income arising from
the Property, which shall become part of the Property, as such term is used
herein;
 
(e)      Promptly notify the Company of all communications received by it with
respect to any Property requiring action by the Company;
 
(f)      Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of its tax returns;
 
(g)      Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed and
suitably indemnified by the Company and/or the Underwriter to do so, in the sole
and absolute discretion of the Trustee;
 
(h)      Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of and amounts in the
Trust Account reflecting all receipts and disbursements of the Trust Account;
 
(i)      Commence liquidation of the Trust Account only after receipt of and
only in accordance with the terms of a letter (the “Termination Letter”), in a
form substantially similar to that attached hereto as either Exhibit A or
Exhibit B, signed on behalf of the Company by its Chief Executive Officer or
Chairman or other authorized officer, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account only as directed in the
Termination Letter and the other documents referred to therein (including the
“Instruction Letter” from the Company and the Underwriter with respect to the
transfer of the funds held in the Trust Account upon consummation of a Business
Combination); provided, however, that in the event that a Termination Letter has
not been received by the Trustee by the 18-month anniversary of the closing
(“Closing”) of the IPO (“First Date”), or the 24-month anniversary of the
Closing (“Last Date”) in the event that a definitive agreement for a Business
Combination has been executed on or prior to the First Date but the Business
Combination has not been consummated by the Last Date, the Trust Account shall
be liquidated in accordance with the procedures set forth in the Termination
Letter attached as Exhibit B hereto and distributed to the stockholders of
record, other than with regard to the shares issued prior to the IPO, on the
Last Date; and
 
(j)      Distribute the funds as directed in any Tax Disbursement Letter,
Disbursement Letter or Repurchase Notification Letter (each as defined in
paragraph 3(c) below).
 
It is agreed that the Trustee shall be entitled to reasonable compensation for
acting a paying agent under section (i), (j) and the Trustee is relieved of any
liability resulting from following the payment instructions of the Company.

 
 
2

--------------------------------------------------------------------------------

 
 
2.      Agreements and Covenants of the Company
 
The Company hereby agrees and covenants to:
 
(a)      Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chief Executive Officer.  In addition, except with respect to its
duties under paragraph 1(i) above, the Trustee shall be entitled to rely on, and
shall be protected in relying on, any verbal or telephonic advice or instruction
which it in good faith believes to be given by any one of the persons authorized
above to give written instructions, provided that the Company shall promptly
confirm such instructions in writing;
 
(b)      Subject to the provisions of Section 6(h) of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any action, suit or other proceeding brought
against the Trustee involving any claim, or in connection with any claim or
demand which in any way arises out of or relates to this Agreement, the services
of the Trustee hereunder, or the Property or any income earned from investment
of the Property, except for expenses and losses resulting from the Trustee’s
gross negligence or willful misconduct.  Promptly after the receipt by the
Trustee of notice of demand or claim or the commencement of any action, suit or
proceeding, pursuant to which the Trustee intends to seek indemnification under
this paragraph, it shall notify the Company in writing of such claim
(hereinafter referred to as the “Indemnified Claim”).  The Trustee shall have
the right to conduct and manage the defense against such Indemnified Claim,
provided, that the Trustee shall obtain the consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably
withheld.  The Company may participate in such action with its own counsel;
 
(c)      Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections
3(a),  3(b) and 3(c) as set forth on Schedule A hereto, which fees shall be
subject to modification by the parties from time to time.  It is expressly
understood that the Property shall not be used to pay such fees and further
agreed that said transaction processing fees shall be deducted by the Trustee
from the disbursements made to the Company pursuant to Section 2(b).  The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date. The Trustee shall refund to the Company the annual fee (on a pro rata
basis) with respect to any period after the liquidation of the Trust Fund.  The
Company shall not be responsible for any other fees or charges of the Trustee
except as set forth in this Section 3(c) and as may be provided in Section 3(b)
hereof (it being expressly understood that the Property shall not be used to
make any payments to the Trustee under such Sections).
 
(d)      In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and tabulating
stockholder votes (which firm may be the Trustee) verifying the vote of the
Company’s stockholders regarding such Initial Business Combination;
 
(e)      In all cases, provide the Underwriter with a copy of any Termination
Letters and/or any other correspondence that it sends to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same; and
 
3.      Limited Distribution of Income and Trust Account Property.
 
(a)  Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Disbursement Letter”), the Trustee shall distribute to the Company interest
earned on the Property in an amount necessary to cover any income tax obligation
owed by the Company;
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Disbursement Letter”), the Trustee shall distribute to the Company interest
earned on the Property in an amount requested by the Company to cover expenses
related to investigating and selecting a target business and other working
capital requirements; provided, however, that the Company will not be allowed to
withdraw interest income earned on the Trust Account unless there are sufficient
funds available to pay the Company’s tax obligations on such interest income or
otherwise then due at that time; and
 
(c)  Pursuant to the Company’s 10b5-1 Plan, upon written request from the
Company, which may be given from time to time commencing 61 days after the date
hereof and ending on the date immediately prior to (i) the date on which a vote
is held to approve a proposed Business Combination or (ii) the commencement of a
tender offer in connection with a proposed Business Combination, in a form
substantially similar to that attached as Exhibit E (a “Repurchase Notification
Letter”), the Trustee shall distribute to the Company the amount necessary for
it to purchase up to 1,250,000 subunits (or up to 1,437,500 subunits if the
over-allotment option in the IPO is exercised in full (in either case, such
amount being referred to as the “Maximum Amount”)), at prices (including
commissions) not to exceed $5.70 per share (such price being referred to as the
“Maximum Price”). It is agreed that the Trustee shall be entitled to reasonable
compensation for acting a tender agent and/or paying agent under this section
and the Trustee is relieved of any liability resulting from following the
instruction of the Company in connection therewith.; and
 
(d)  The limited distributions referred to in paragraphs 3(a) and 3(b) above
shall be made only from interest and any other income collected on the Property.
Except as provided in paragraphs 3(a), 3(b) and 3(c) above, no other
distributions from the Trust Account shall be permitted except in accordance
with paragraph 1(i) hereof.
 
4.      Limitations of Liability.
 
The Trustee shall have no responsibility or liability to:
 
(a)      take any action with respect to the Property, other than as directed in
paragraphs 1 and 3 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;
 
(b)      institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;
 
(c)      change the investment of any Property, other than in compliance with
paragraph 1(c);
 
(d)      refund any depreciation in principal of any Property;
 
(e)      assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;
 
 
4

--------------------------------------------------------------------------------

 
 
(f)      the other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct.  The Trustee may rely conclusively and shall
be protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee, which may be
issuer’s counsel), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Trustee, in good faith, to be
genuine and to be signed or presented by the proper person or persons.  The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;
 
(g)      verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
 
(h)      subject to the requirements of paragraph 3 of this Agreement, pay any
taxes on behalf of the Trust Account to any governmental entity or taxing
authority;
 
(i)      file local, state and/or Federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property.
 
(j)      pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or from income earned on the Trust Account).
 
(k)      imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this Agreement and that
which is expressly set forth herein.
 
(l)      verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Sections 1(i), 1(j), 3(a), 3(b) or 3(c) above..
 
5.      Termination.
 
This Agreement shall terminate as follows:
 
(a)      If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with the United States
District Court for the Southern District of New York and upon such deposit, the
Trustee shall be immune from any liability;
 
 
5

--------------------------------------------------------------------------------

 
 
(b)      At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to paragraph 2(b); or
 
(c)      If, upon obtaining the prior consent of EarlyBirdCapital, Inc., the
Company may give written notice to the Trustee that it desires to terminate this
Agreement and appoint a successor trustee.  At such time that the Company
notifies the Trustee that it desires to terminate this Agreement and appoint a
successor trustee, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate.  In addition, it is understood and agreed that
applicable termination fees at the Trustee’s prevailing rates and all expenses
incurred by the Trustee in connection with this transaction shall be payable and
reimbursable to the Trustee, and the Company shall pay the Trustee said amounts
upon demand.  It being expressly understood that the Property shall not be used
to pay such fees.
 
6.      Miscellaneous.
 
(a)      The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.
 
(b)      This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof.  Except for Sections
1(i), 1(j), 3(a), 3(b) and 3(c), this Agreement or any provision hereof may only
be changed, amended or modified by a writing signed by each of the parties
hereto; provided, however, that no such change, amendment or modification may be
made without the prior written consent of the Underwriter, which the parties
specifically agree is and shall be a third party beneficiary for purposes of
this Agreement.  As to any claim, cross-claim or counterclaim in any way
relating to this Agreement, each party waives the right to trial by jury.  The
Trustee may require from Company counsel an opinion as to the propriety of any
proposed amendment.
 
(c)      The parties hereto consent to the jurisdiction and venue of any state
or federal court located in the City of New York for purposes of resolving any
disputes hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)      Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:
 
if to the Trustee, to:
 
Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, NY 10004
Attention: Accounting Department
Fax No.: 212 616 7620


if to the Company, to:
 
China VantagePoint Acquisition Company
465 Brickell Avenue, #617
Miami, FL 33131
Fax No.: 212-656-1485
Attn: Wei Li, Chief Executive Officer


in either case with a copy to:
 
EarlyBirdCapital, Inc.
275 Madison Avenue, 27th Floor
New York, NY 10016
Fax No: [  •  ]
Attn: Steven Levine


and


Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Fax No.: (212) 407-4990
Attn: Mitchell S. Nussbaum, Esq.


and


Graubard Miller
The Chrysler Buidling
405 Lexington Avenue, 19th Floor
New York, NY 10174
Fax No.: (212) 818-8000
Attn: David Alan Miller, Esq.


(e)      This Agreement may not be assigned by the Trustee without the prior
written consent of the Company and the Underwriter.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)      Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder.
 
(g)      The Trustee waives any right of set-off or any right, title, interest
or claim of any kind that the Trustee may have against the Property held in the
Trust Account, and acknowledges and agrees that it shall not make any claims or
proceed against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance. In the event
the Trustee has a claim against the Company under this Agreement, including,
without limitation, under paragraph 2(b), the Trustee will pursue such claim
solely against the Company and not against the Property held in the Trust
Account.
 
[Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 
CONTINENTAL STOCK TRANSFER AND TRUST COMPANY


By:
  /s/ Frank DiPaolo
   
Name: Frank DiPaolo
 
Title: Chief Financial Officer

 
CHINA VANTAGEPOINT ACQUISITION COMPANY

 
By:
/s/ Wei Li
   
Name: Wei Li
 
Title: Chief Executive Officer

 
(Signature Page to Investment Management Trust Agreement)


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
[LETTERHEAD OF COMPANY]
 
[date]
 
[Transfer Agent]
[Address]
 
Re: Trust Account No. [●] Termination Letter
 
Gentlemen:
 
Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
China VantagePoint Acquisition Company (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [●], 2011 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement (the “Business Agreement”) with [●] (the “Target Business”) to
consummate a business combination with the Target Business (the “Business
Combination”) on or about [●].  The Company shall notify you at least 48 hours
in advance of the actual date of the consummation of the Business Combination
(the “Consummation Date”).
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date.
 
On the Consummation Date: (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you [(a) [an affidavit] [a certificate] of
_________, which verifies the vote of the Company’s shareholders in connection
with the Business Combination and (b)]1 joint written instructions from the
Company and EarlyBirdCapital, Inc., the underwriter of the Company’s initial
public offering, with respect to the transfer of the funds held in the Trust
Account (the “Instruction Letter”).  You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
written notice from counsel and the Instruction Letter in accordance with the
terms of the Instruction Letter.  In the event that certain deposits held in the
Trust Account may not be liquidated by the Consummation Date without penalty,
you will notify the Company of the same, and the Company and the Underwriter
shall jointly direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company or be
distributed immediately and the penalty incurred.  Upon the distribution of all
the funds in the Trust Account pursuant to the terms hereof, the Trust Agreement
shall be terminated and the Trust Account closed.
 
In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then,
upon the Trustee’s receipt of written instruction from the Company, the funds
held in the Trust Account shall be reinvested as soon as reasonably practical as
provided in the Trust Agreement, but in no event later than __ business days
following the Consummation Date set forth in the notice.
 

--------------------------------------------------------------------------------

1 Include only if there is a shareholder vote.
 
A-1

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
CHINA VANTAGEPOINT ACQUISITION COMPANY

 
By:
     
Name:
 
Title:
   
Affirmed:
   
By:
     
Name:
 
Title:

 
cc:
EarlyBirdCapital, Inc.

 
 
A-2

--------------------------------------------------------------------------------

 
 
Exhibit B
 
[LETTERHEAD OF COMPANY]
 
[date]
 
[Trustee]
[Address]
 
Re: Trust Account No. [●] Termination Letter
 
Gentlemen:
 
Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
China VantagePoint Acquisition Company (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of February 17, 2011 (the
“Trust Agreement”), this is to advise you that (i) the Company has been unable
to effect a Business Combination within the time frame specified in the Amended
and Restated Articles of Association of the Company, (ii) the Company’s
existence expired in accordance with the terms of its Amended and Restated
Articles of Association on [●]; and (iii) the Company is proceeding to dissolve
and liquidate.
 
Capitalized terms used but not defined herein shall have the meanings given them
in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize and
request that you commence liquidation of the Trust Account as part of the
Company’s plan of dissolution and distribution.  In connection with this
liquidation, you are hereby authorized to establish a record date for the
purposes of determining the stockholders of record entitled to receive their per
share portion of the Trust Account.  The record date shall be within 10 days of
the liquidation date, or as soon thereafter as is practicable.  Company has
appointed [●] to serve as its designated paying agent (the “Designated Paying
Agent”). You will notify the Company and the Designated Paying Agent in writing
as to when all of the funds in the Trust Account will be available for immediate
transfer (the “Transfer Date”).  The Designated Paying Agent shall thereafter
notify you as to the account or accounts of the Designated Paying Agent that the
funds in the Trust Account should be transferred to on the Transfer Date so that
the Designated Paying Agent may commence distribution of such funds in
accordance with the Company’s instructions.
 
 
B-1

--------------------------------------------------------------------------------

 
 
You shall have no obligation to oversee the Designated Paying Agent’s
distribution of the funds.  Upon the payment to the Designated Paying Agent of
all the funds in the Trust Account, the Trust Agreement shall be terminated and
the Trust Account closed.
 
Very truly yours,
 
CHINA VANTAGEPOINT ACQUISITION COMPANY

 
By:
     
Name:
 
Title:
   
Affirmed:
   
By:
     
Name:
 
Title:

 
cc: 
EarlyBirdCapital, Inc.



 
B-2

--------------------------------------------------------------------------------

 


Exhibit C
 
[LETTERHEAD OF COMPANY]
 
[date]
 
[Trustee]
[Address]

 
Re: Trust Account No. [●] Tax Disbursement Letter
 
Gentlemen:
 
Pursuant to paragraph 3(a)(i) of the Investment Management Trust Agreement
between China VantagePoint Acquisition Company (the “Company”) and
[______________] (the “Trustee”) dated as of [●] (the “Trust Agreement”), this
is to advise you that the Trust Account, as defined in the Trust Agreement, has
incurred a total of [●] in taxes (the “Tax Payments”) for the period from [●],
200[●] to [●], 200[●] (the “Tax Period”) as a result of interest and other
income earned on the Property, as defined in the Trust Agreement or other tax
obligations of the Company, in each case during the Tax Period.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
distribute from the Trust Account interest income earned on  the Property (as
defined in the Trust Agreement) equal to the aggregate Tax Payments on such
dates, in such amounts and to such payees as indicated on the Schedule of Tax
Payments attached hereto as Schedule 1.  All checks should be delivered to the
Company at [address].
 
Very truly yours,
 
CHINA VANTAGEPOINT ACQUISITION COMPANY

 
By:
     
Name:
 
Title:
   
Authorized Counsel Signatory:
   
By:
     
Name:
 
Title:

 
cc: 
EarlyBirdCapital, Inc.



 
C-1

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Schedule of Tax Payments


Payment Date:  [●]
Amount:  [●]
Payee:  [●]
 
Payment Date: [●]
Amount:  [●]
Payee:  [●]
 
Payment Date:  [●]
Amount:  [●]
Payee:  [●]
 
 
C-2

--------------------------------------------------------------------------------

 
 
Exhibit D
 
[LETTERHEAD OF COMPANY]
 
[date]
 
[Trustee]
[Address]
 
Re: Trust Account No. [●] Disbursement Letter
 
Gentlemen:
 
Pursuant to paragraph 3(b) of the Investment Management Trust Agreement between
China VantagePoint Acquisition Company (the “Company”) and Continental Stock
Transfer & Trust Company dated as of February 17, 2011 (the “Trust Agreement”),
we hereby authorize you to disburse from the Trust Account interest income
earned on the Property, as defined in the Trust Agreement, equal to $[●], to [●]
via wire transfer on [●], 200[●].  The Company needs such funds to cover its
expenses relating to investigating and selecting a target business and other
working capital requirements.

 
Very truly yours,
 
CHINA VANTAGEPOINT ACQUISITION COMPANY

 
By:
     
Name:
 
Title:
   
Authorized Counsel Signatory:
   
By:
     
Name:
 
Title:

 
cc: 
EarlyBirdCapital, Inc.

 
 
D-1

--------------------------------------------------------------------------------

 


Exhibit E
[LETTERHEAD OF COMPANY]
 
[date]
 
[Trustee]
[Address]
 
Re: Trust Account No. [●] Purchases of Subunits
 
Gentlemen:
 
Pursuant to paragraph 3(c) of the Investment Management Trust Agreement between
China VantagePoint Acquisition Company (the “Company”) and Continental Stock
Transfer & Trust Company dated as of February 17, 2011 (the “Trust Agreement”),
pursuant to the instructions attached hereto as Schedule A, you are instructed
to distribute funds held in the Trust Account to those shareholders listed on
Schedule A, from whom the Company has made purchases of Subunits at a price of
$___ per Subunit, including commissions (the “Purchase Price”) pursuant to the
Company’s 10b5-1 Plan.  The Purchase Price is equal to or below the Maximum
Price (as defined in the Trust Agreement).  Additionally, the Subunits, together
with any Subunits previously purchased by the Company pursuant to paragraph 3(c)
of the Trust Agreement, do not exceed the Maximum Amount (as defined in the
Trust Agreement).



CHINA VANTAGEPOINT ACQUISITION COMPANY

 
By:
     
Name:
 
Title:
   
Authorized Counsel Signatory:
   
By:
     
Name:
 
Title:

 
cc: 
EarlyBirdCapital, Inc.

 
 
E-1

--------------------------------------------------------------------------------

 
 
SCHEDULE A TO INVESTMENT MANAGEMENT TRUST AGREEMENT: SCHEDULE OF FEES


Schedule of fees pursuant to Section 3(c) of Investment Management Trust
Agreement between China VantagePoint Acquisition Company
 
 and
Continental Stock Transfer & Trust Company



Fee Item
 
Time and method of payment 
 
Amount
 
Initial acceptance fee, legal review, establishment of bank and investment
accounts
 
Initial closing of IPO by wire transfer
  $ 3,000  
Annual fee
 
First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check
  $ 10,000  
Transaction processing fee for disbursements to Company under Sections 3(a),
3(b) and Schedule 1
 
Deduction by Trustee from disbursement made to Company under Section 3(a), 3(b)
and Schedule 1
  $ 250  
 Paying Agent services as required service pursuant to section 1(i) and 3(c)
 
Billed to Company upon delivery of service pursuant to section 1(i) and 3(c)
 
Prevailing rates
 




 
Agreed:
Dated:  _________, 2011
           
By:
     
Authorized Officer
     
Continental Stock Transfer & Trust Co.
     
By:
     
Authorized Officer



 
E-2

--------------------------------------------------------------------------------

 
 